UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-1870



NATIONAL LEAGUE OF JUNIOR COTILLIONS, INCORPORATED,

                  Plaintiff - Appellee,

          v.


CHRISTY D. PORTER; COLORADO JUNIOR COTILLION, LLC,

                  Defendants - Appellants.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:06-cv-508-RJC-CH)


Submitted:     May 28, 2008                   Decided:   June 6, 2008


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael W. Reagor, PETERSON DYMOND REAGOR LLP, Greenwood Village,
Colorado, for Appellants.    William E. Moore, Jr., GRAY, LAYTON,
KERSH, SOLOMON, SIGMON, FURR & SMITH, PA, Gastonia, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              National      League    of    Junior    Cotillions,        Incorporated

(“NLJC”) filed a civil action against Christy Porter (“Porter”) and

the Colorado Junior Cotillion (“CJC”) alleging a breach of the

parties’ licensing agreement (“Agreement”) and related claims. The

district court granted NLJC’s motion for a preliminary injunction,

finding that Porter’s CJC activities in a neighboring county likely

violated the non-compete clause of the Agreement.                         On appeal,

Porter and CJC allege that the Agreement is too ambiguous to be

enforced and therefore the court erred by granting NLJC’s motion

for a preliminary injunction.                For the reasons that follow, we

affirm.

              In    North    Carolina       covenants     not   to       compete   are

enforceable.        A.E.P. v. Indus., Inc. v. McClure, 302 S.E.2d 754,

761 (N.C. 1983); Kennedy v. Kennedy, 584 S.E.2d 328, 333-34 (N.C.

App. 2003).        Construing the contract as a whole, State v. Corl, 293

S.E.2d 264, 267 (N.C. App. 1982), and giving the language at issue

its normal and common usage, Marcoin, Inc. v. McDaniel, 320 S.E.2d

892,    897    (N.C.     App.   1984),       we    find   the   district      court’s

interpretation of the non-compete clause supportable.                        Thus, we

find no abuse of discretion in the district court’s decision to

grant the preliminary injunction in light of the likely breach of

the    Agreement.        Merrill     Lynch,    Pierce,    Fenner     &   Smith,    Inc.

v. Bradley, 756 F.2d 1048, 1055 (4th Cir. 1985) (providing review


                                           - 2 -
standard   for    preliminary    injunction);      see   Direx    Israel,   Ltd.

v. Breakthrough Med. Corp., 952 F.2d 802, 812-14 (4th Cir. 1991)

(discussing      factors   to   consider    when    ruling   on    motion    for

preliminary injunction).

           Accordingly, we affirm. We grant NLJC’s motion to submit

on briefs and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.                  We

deny as moot NLJC’s motion for summary disposition.



                                                                      AFFIRMED




                                    - 3 -